Citation Nr: 0019177	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple lipomas, 
including as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1996 RO 
decision which denied service connection for multiple lipomas 
(including of the left forearm, left upper arm, and right 
forearm).  A subsequent RO decision specifically denied 
service connection for multiple lipomas claimed as due to 
Agent Orange exposure.  The veteran was scheduled for a 
personal hearing before a traveling member of the Board (i.e. 
Travel Board hearing) in May 2000 but it was canceled at his 
request.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for multiple lipomas, 
including as due to herbicide exposure.  


CONCLUSION OF LAW

The veteran's claim for service connection multiple lipomas, 
including as due to herbicide exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1969 to September 1970, including service in Vietnam.  A 
review of his service medical records reveals no pertinent 
abnormalities.  The skin was normal at the September 1970 
service separation examination.

A private hospital pathology report dated in April 1976 
reveals that growths were removed from the left forearm, left 
upper arm, and right forearm; and the diagnosis was lipomas 
of these areas.

In September 1984, the veteran underwent a VA Agent Orange 
registry examination.  He gave a history of having had three 
lipomas removed from his arms since service.  He currently 
complained of a mass on his lower back.  The diagnosis was 
sebaceous cyst of the left lower back.  He was referred for a 
surgical consultation which was performed in November 1984.  
This showed a spindle-shaped, subcutaneous mass, three inches 
to the left of the spine.  He also had a lesion on his right 
upper lip which he said was frequently traumatized by shaving 
and bled excessively.  The diagnoses were sebaceous cyst on 
the left paraspinal region and small cyst on the upper left.  
The examiner noted that both were benign in appearance and 
there was no need for excision.  

In October 1996, the veteran filed a claim for service 
connection for three lipomas which were removed in April 
1976.

In his February 1997 substantive appeal, the veteran noted 
that he had lipomas removed from his arms, and that he also 
had growths on his torso, both legs, and on his left arm.  He 
stated that during an Agent Orange examination, a VA doctor 
told him that his lipoma problems were directly attributable 
to exposure to herbicides during his tour of duty in Vietnam.  

In April 1997, the veteran underwent a VA Agent Orange 
registry examination.  He reported that he had lumps removed 
from both arms in 1976.  He stated that lumps returned on his 
left arm, over his left kidney area, and on both thighs.  It 
was noted that an Agent Orange follow-up examination was 
conducted; however, detailed findings were not reported.

In an April 1997 statement, the veteran said that he 
underwent an Agent Orange registry examination in about 1974.  

In May 1997, the RO sent a request to the VA medical center 
for the results of any VA Agent Orange registry examination 
conducted in 1974 and all available treatment records 
pertaining to the veteran.  Additional requests for such 
information were sent in September and October 1998 and in 
February and May 1999.  In September 1999, the VA medical 
center indicated that the only medical records in their 
possession were dated in 1984 (summarized above).  The RO 
also attempted, unsuccessfully, to obtain any additional 
post-service private medical records.

II.  Analysis

The veteran claims service connection for multiple lipomas 
which he asserts were incurred during military service, 
including as secondary to Agent Orange exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999).  

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The service medical records from the veteran's 1969-1970 
active duty are negative for any findings or diagnosis of 
lipomas, or any other skin condition for that matter.  The 
first post-service medical evidence of lipomas is dated in 
1976, several years after the veteran's discharge from active 
duty.  Although the veteran served in Vietnam, lipomas are 
not one of the listed diseases for which service connection 
might be established on a presumptive basis due to herbicide 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 
3.309(e).  

Since the legal authority on presumptive service connection 
for Agent Orange diseases is of no benefit to the veteran in 
establishing service connection, in order for his claim to be 
well grounded he would have to submit competent evidence of 
actual Agent Orange exposure in service and competent medical 
evidence of causality to link multiple lipomas to Agent 
Orange exposure or other incidents of service.  McCartt, 
supra; Darby v. Brown, 10 Vet. App. 243 (1997); Caluza, 
supra.  The veteran has presented no evidence of actual Agent 
Orange exposure in service.  Even if he had, he has submitted 
no medical evidence to link multiple lipomas to Agent Orange 
exposure or other incidents of service.  He has made 
statements alleging that his condition was caused by Agent 
Orange exposure, but such statements do not constitute 
competent medical evidence of causality, since laymen have no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In his 1997 substantive appeal, the veteran 
alleged that a VA doctor told him his lipomas were directly 
attributable to Agent Orange.  The RO has made multiple 
attempts to obtain all VA medical records.  The available 
records contain no such medical statement.  The veteran's 
account of what a doctor purportedly said is not competent 
medical evidence of causality for a well-grounded claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the absence of competent medical evidence of causality, as 
discussed above, the veteran's claim for service connection 
for multiple lipomas, including as due to Agent Orange 
exposure, is implausible and must be denied as not well 
grounded.  


ORDER

Service connection for multiple lipomas, including as due to 
herbicide exposure, is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

